Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/11/2022 havingclaims 1-31 pending and presented for examination.
Priority
2.  	Application filed on 02/05/2021 is a has no priority is acknowledged.
Drawings
3.  	The drawings were received on 02/05/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/05/2021 is accepted by the examiner.
Claim Objections
Claim 17-30 objected to because of the following informalities:  some of the claims are depended on claim 14 and other method claims, whereas the claims 17-30 are systems claims, for the purpose of examination examiner considers 17-30 are system claims and depended on claim 16 or other independent system claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 31  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 31 recites “a computer readable medium coupled”, claim 31 should recite computer readable medium as non-transitory computer readable medium.  
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-2, 8, 10-11, 13, 16-17, 23, 25-26, 28,31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20190021090 A1 to DO et al (hereinafter DO) further view of US PG Pub US 20150373554 A1 to Freda et al (hereinafter Freda).
	As per claim 1, DO teaches a method comprising: in a wireless system shared amongst a hierarchy of users: receiving a notification indicating that a first-priority tier 1 user in the hierarchy temporarily needs access to a first wireless spectrum currently allocated to a second-priority tier 2 user in the hierarchy (para [0118-0120], fig. 5, receiving notification information from the device a new temporary access to the first wireless spectrum currently allocated to a second-priority tier 2 user in the hierarchy ); in response to the notification, temporarily allocating the second-priority tier 2 user use of a second wireless spectrum (para [0120], in response to the notification temporarily allocating  the second-priority tier 2 user use of a second wireless spectrum by previously-connected wireless communication device 500 uses a first channel 540 of the first frequency band 520 );   	Freda teaches protecting the use of the second wireless spectrum by the second-priority tier 2 user from a third-priority tier 3 user in the hierarchy (para [0083] , protecting the use of the second wireless spectrum by the system  tier 2 user from a third-priority tier 3 user in the hierarchy ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of DO by protecting the use of the second wireless spectrum by the second-priority tier 2 user from a third-priority tier 3 user in the hierarchy as suggested by Freda, this modification would benefit   DO for enabling a spectrum handling to avoid the bandwidth crunch.
	As per claim 2, DO, Freda teaches the method as in claim 1 further comprising: in response to receiving notification that the first-priority tier 1 user temporarily needs access to the first spectrum assigned to the second-priority tier 2 user, temporarily allocating third spectrum to the third-priority tier 3 user, the third spectrum being unassigned spectrum (para [0120], in response to the notification temporarily allocating  the multiple device user use of a second wireless spectrum by previously-connected wireless communication device 500 uses a first channel 540 of the first frequency band 520).
	As per claim 8, DO, Freda teaches the method as in claim 1 further comprising:, Freda teaches in response to receiving notification that the first-priority tier 1 user temporarily needs access to wireless spectrum allocated to some devices of a second-priority tier 2 user in a PAL Protection Area, allocating all second-priority tier 2 user devices in the PAL Protection Area temporarily to other wireless spectrum in an available band while protecting their operation from any third-priority tier 3 users (para [0083] , first-priority tier 1 user temporarily needs access to wireless spectrum allocated to some devices of a second-priority tier 2 user in a PAL Protection Area which is paid information service and allocating second-priority tier 2 user devices in the PAL Protection Area temporarily to other wireless spectrum in an available band while protecting their operation from any third-priority tier 3 users which is not paid or lesser power service).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 10, DO, Freda teaches the method as in claim 1, Freda teaches wherein temporary spectrum assignments for second-priority tier 2 users are pre-determined and are consistent across multiple spectrum access systems providing spectrum allocation service in a service area (para [0083], spectrum allocation is consistent across multiple spectrum access systems providing spectrum allocation service in a service area).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 11, DO, Freda teaches the method as in claim 10 further comprising: Freda teaches implementing temporary spectrum assignments for second-priority tier 2 users, which are mapped via at least one many-to-1 mapping based on knowledge about use of wireless spectrum by first-priority tier 1 users (para [0083], mapping for federal, secondary and general authorized access is based on knowledge about use of wireless spectrum by first-priority tier 1 users).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 13, DO, Freda teaches the method as in claim 1, Freda teaches wherein protecting the second-priority tier 2 user includes: reducing a power transmit level of devices operated by the third-priority tier 3 user communicating via the second wireless spectrum (para [0083] , reducing a power transmit level of devices operated by the third-priority tier 3 user communicating via the second wireless spectrum).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 16, DO teaches a wireless system shared amongst a hierarchal tier of users, the wireless system comprising: communication management hardware operative to: receive a notification indicating that a first-priority tier 1 user temporarily needs access to a first wireless spectrum assigned to a second-priority tier 2 user (para [0118-0120], fig. 5, receiving notification information from the device a new temporary access to the first wireless spectrum currently allocated to a second-priority tier 2 user in the hierarchy );; in response to the notification, temporarily allocate the second-priority tier 2 user use of a second wireless spectrum (para [0120], in response to the notification temporarily allocating  the second-priority tier 2 user use of a second wireless spectrum by previously-connected wireless communication device 500 uses a first channel 540 of the first frequency band 520 );
 	Freda teaches  protect the use of the second wireless spectrum by the second-priority tier 2 user from a third-priority tier 3 user(para [0083] , protecting the use of the second wireless spectrum by the system  tier 2 user from a third-priority tier 3 user in the hierarchy ).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 17, DO, Freda teaches the system as in claim 14, wherein the communication management hardware is further operative to: in response to receiving notification that the first-priority tier 1 user temporarily needs access to the first spectrum assigned to the second-priority tier 2 User: temporarily allocating third spectrum to the third-priority tier 3 user, the third spectrum being unassigned spectrum (para [0120], in response to the notification temporarily allocating  the multiple device user use of a second wireless spectrum by previously-connected wireless communication device 500 uses a first channel 540 of the first frequency band 520).
	As per claim 23, DO, Freda teaches the system as in claim 14, Freda teaches wherein the communication management hardware is further operative to: in response to receiving notification that the first-priority tier 1 user temporarily needs access to spectrum allocated to some communication devices of the second-priority tier 2 user in a Pal Protection Area: allocating all second-priority tier 2 user devices in the PAL Protection Area temporarily to other spectrum in the band while protecting their operation from any third-priority tier 3 users(para [0083] , first-priority tier 1 user temporarily needs access to wireless spectrum allocated to some devices of a second-priority tier 2 user in a PAL Protection Area which is paid information service and allocating second-priority tier 2 user devices in the PAL Protection Area temporarily to other wireless spectrum in an available band while protecting their operation from any third-priority tier 3 users which is not paid or lesser power service).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 25, DO, Freda teaches the system as in claim 14, Freda teaches wherein temporary spectrum assignments for second-priority tier 2 user devices are pre-determined and are consistent across all spectrum access systems providing service in a service area(para [0083], spectrum allocation is consistent across multiple spectrum access systems providing spectrum allocation service in a service area).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 26, DO, Freda teaches the system as in claim 23, Freda teaches wherein the communication management hardware is further operative to: implement temporary spectrum assignments for second-priority tier 2 users, which are mapped via at least one many-to-1 mapping based on knowledge about use of spectrum by first-priority tier 1 users (para [0083], mapping for federal, secondary and general authorized access is based on knowledge about use of wireless spectrum by first-priority tier 1 users).
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 28, DO, Freda teaches the system as in claim 14, Freda teaches wherein the communication management hardware is further operative to: reduce a power transmit level of devices operated by the third-priority tier 3 users communicating via the second wireless spectrum(para [0083] , reducing a power transmit level of devices operated by the third-priority tier 3 user communicating via the second wireless spectrum).
Examiner supplies the same rationale as supplied in claim 1.
	As per claim 31, DO teaches computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: in a wireless system shared amongst a hierarchal tier of users: receiving a notification indicating that a first-priority tier 1 user temporarily needs access to a first wireless spectrum assigned to a second-priority tier 2 user (para [0118-0120], fig. 5, receiving notification information from the device a new temporary access to the first wireless spectrum currently allocated to a second-priority tier 2 user in the hierarchy ); in response to the notification, temporarily allocating the second-priority tier 2 user use of a second wireless spectrum (para [0120], in response to the notification temporarily allocating  the second-priority tier 2 user use of a second wireless spectrum by previously-connected wireless communication device 500 uses a first channel 540 of the first frequency band 520 );; 
Freda teaches protecting the use of the second wireless spectrum by the second-priority tier 2 user from a third-priority tier 3 user (para [0083] , protecting the use of the second wireless spectrum by the system  tier 2 user from a third-priority tier 3 user in the hierarchy ).
 Examiner supplies the same rationale as supplied in claim 1.
Allowable Subject Matter
Claim 3-7, 9, 12, 14-15, 18-22, 24, 27, 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20170026951 A1; US Patent Publication US 20190109655 A1,   US Patent Publication US 20180295633 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467